BRETT, P. J.
Plaintiff in error Perry Hogan, defendant below, was charged by information in the county court of Kiowa county, Oklahoma, with the offense of unlawful possession of intoxicating liquor, consisting of 57 pints and 12 one-half pints of whisky, which offense was allegedly committed on the 23rd day of July, 1949 in Kiowa county, Oklahoma. He was tried by a jury, convicted and his punishment fixed at a $50 fine and 30 days imprisonment in the county jail. Judgment and sentence was entered accordingly, from which this appeal has been perfected.
No briefs have been filed in this case and no appearance on behalf of defendant was made at the time this cause was set for oral argument and submitted on the record January 24, 1951, or at any time subsequent thereto. It has been repeatedly held by this court that where the defendant appeals from a judgment and sentence and no briefs are filed and no appearance made on behalf of the defendant at any time either before or after setting of the same for oral argument, this court will examine the record and the evidence and if no error prejudicial to the substantial rights of the defendant is apparent will affirm the judgment and sentence. Smith v. State, 70 Okla. Cr. 81, 104 P. 2d 1009; Whitlow v. State, 85 Okla. Cr. 2, 184 P. 2d 253; Dawson v. State, 94 Okla. Cr. 92, 231 P. 2d 413. We have carefully examined the record and find the information is sufficient to support the conviction for the offense of un*171lawful possession of intoxicating liquor. From tlie standpoint of the evidence, the record is sufficient and the instructions of the court are not prejudicial. Moreover, the record as a whole does not disclose any prejudicial error affecting the substantial rights of the defendant. The judgment and sentence of Kiowa county is accordingly affirmed.
JONES and POWELL, JJ., concur.